Case 1:20-ap-01027-NWW                Doc 28 Filed 11/17/20 Entered 11/17/20 10:53:48          Desc
                                      Main Document    Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF TENNESSEE
                           SOUTHERN DIVISION at CHATTANOOGA

 IN RE:
                                                )
 JAMES P. KEEL, And                             )     CASE NO. 1:18-bk-14988-NWW
 JOAN B. KEEL,                                  )
                 Debtors                        )
                                                )     CHAPTER 7
                                                )
                                                )
 WALTER N. WINCHESTER,                          )
 SUCCESSOR TRUSTEE                              )
                                                )
                         Plaintiff.             )     AP 1:20-ap-01027-NWW
                                                )
 vs.                                            )
                                                )
 BAYVIEW LOAN SERVICING, LLC,                   )
 ROBERT J. WILKINSON, CHAPTER                   )
 7 TRUSTEE, JAMES P. KEEL AND                   )
 JOAN B. KEEL                                   )
                                                )
                         Defendants.            )

         RESPONSE BY TRUSTEE TO ORDER TO APPEAR AND SHOW CAUSE AND
        POSSIBLE ENTRY OF A DEFAULT JUDGEMENT IN FAVOR OF DEFENDANT
                        BAYVIEW LOAN SERVICING, LLC


          COMES NOW the Chapter 7 Trustee Robert J. Wilkinson, by and through counsel, and

 respectfully responds to the Court’s entry of an Order to Appear and Show Cause in the above-

 styled adversary proceeding. The Trustee objects to the entry of a default judgment in favor of

 Bayview Loan Servicing, LLC. He would show the additional relevant information as follows to

 the Court’s Order dated November 10, 2020:

       1. The Chapter 7 Trustee Robert J. Wilkinson is duly appointed Trustee for the above-

          named Debtors James P. Keel and Joan B. Keel.
Case 1:20-ap-01027-NWW          Doc 28 Filed 11/17/20 Entered 11/17/20 10:53:48                 Desc
                                Main Document    Page 2 of 3



   2. The Trustee as named as a defendant in the adversary proceeding filed June 18, 2020 in

      this Court.

   3. The Trustee filed a verified answer on July 15, 2020, (Doc. 12) so that Bayview Loan

      Servicing is not the only defendant to have filed a response to the complaint.

   4. The Trustee would show that entry of a default judgment in favor of Bayview Loan

      Servicing LLC would unfairly prejudice the Chapter 7 estate in this matter and deprive it

      from an adequate opportunity to be heard and from benefitting from an asset otherwise

      available to its creditors.

   5. The Trustee opposes any entry of a default judgment by the Court that would award the

      proceeds held in the Court’s registry to Bayview Loan Servicing LLC.

   6. The Trustee and his counsel will be present at the show cause hearing currently scheduled

      by the Court on December 3, 2020 at 10:30AM.

   7. The Trustee would show that such a hearing is insufficient and would ask that an

      evidentiary hearing be held in order to examine the appropriate party in this matter to

      receive such monies.

   8. The Trustee would request such an opportunity to be heard and brief the Court on case

      law that may support monies being awarded to the Chapter 7 estate.

   Respectfully submitted,

   By:/s/Nancy A. Cogar
   Nancy A. Cogar, BPR 32035
   Samples, Jennings, Clem and Fields, PLLC
   130 Jordan Drive
   Chattanooga, Tennessee 37421
   Ph. (423) 892-2006
   Fax. (423) 892-1919
   Email: ncogar@sampleslaw.com
   Attorney for Trustee
Case 1:20-ap-01027-NWW          Doc 28 Filed 11/17/20 Entered 11/17/20 10:53:48               Desc
                                Main Document    Page 3 of 3



                                  CERTIFICATE OF SERVICE

 I hereby certify that an exact copy of this foregoing pleading has been served on the US Trustee,
 Chapter 7 Trustee, Legal Counsel for Bayview Loan Servicing, LLC and the Successor
 Trustee/Plaintiff Walter N. Winchester on this 17th day of November 2020


                                              /s/Nancy A. Cogar
